Citation Nr: 1760282	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, to include a qualifying chronic disability under 38 C.F.R. § 3.317 based on service in the Southwest Asia theater of operations.

2.  Entitlement to service connection for a right shoulder disorder with muscle aches and pain, to include as secondary to service-connected left shoulder capsulitis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1977, followed by service with the National Guard.  He had a second period of active duty service from May 2007 to June 2008, including service in Kuwait from July 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part denied the Veteran's claims of entitlement to service connection for fatigue, a right shoulder disability, and muscle aches/pain.

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the hearing the Veteran testified that his claimed disability manifested by muscle aches and pain referred to his claimed right shoulder disability and service-connected left shoulder disability.  Accordingly, the Veteran agreed that his current claim for a right shoulder disability was accurately characterized to include symptoms of muscle aches and pain.  Therefore, the Board has reframed these two issues as a single issue as reflected on the title page.

The issue of entitlement to service connection for a right shoulder disorder with muscle aches and pain, to include as secondary to service-connected left shoulder capsulitis and osteoarthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The competent, probative evidence establishes that the Veteran does not have a current disability manifested by fatigue distinct from his service-connected obstructive sleep apnea disability, including any qualifying chronic disability.


CONCLUSION OF LAW

The criteria for establishing service connection for fatigue are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2012.  Service treatment records from the Veteran's first period of active duty service and National Guard service, service personnel records, VA treatment records, lay statements, and hearing testimony are associated with the claims file.  VA provided a relevant examination as discussed further in the decision.  

Service treatment records from the Veteran's second period of active duty service from May 2007 to June 2008 are unavailable.  While developing the evidence for the Veteran's original claim for service connection for a left shoulder disability and sleep apnea, which was received in October 2010 and granted in a July 2011 rating decision, the RO asked the Veteran to submit any service treatment records he had in his possession in a December 2010 letter.  The Veteran replied that he had no other information or evidence to support his claims.  In connection with the current claims, VA notified the Veteran in a March 2011 letter of efforts made to locate his service treatment records from May 2007 to June 2008, explained that all avenues to obtain his service treatment records had been exhausted, and provided another opportunity for him to submit any service treatment records in his possession.  In addition, the letter listed other types of evidence he could submit in support of his claims.  Approximately one week later, the Veteran called VA in response to the letter, stating that the only time he went to the doctor was in Kuwait in July 2007 for a cold.

Although the Veteran apparently did not seek medical evaluation or treatment for fatigue during his second period of service, a separation report of medical history and medical examination report would likely be pertinent to his claim.  Therefore, the Board is mindful that, in a case such as this, where service treatment records are unavailable for the second period of active duty service, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records from his second period of service are unavailable, the appeal must be decided on the evidence of record and the Board's analysis has been undertaken with this heightened duty in mind.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal and neither the Veteran nor his representative has raised any issues with the duty to notify or assist.  Hence, no further notice or assistance to the Veteran is required.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


II. Service Connection

The Veteran contends that he has a current disability manifested by fatigue that is distinct from his service-connected obstructive sleep apnea.  During the August 2017 hearing, he acknowledged that the RO denied the claim because the evidence of record demonstrated that fatigue was a symptom of his sleep apnea.  He testified that he could not recall having a fatigue problem prior to his sleep apnea diagnosis.  However, he also testified that his fatigue "came first" and he was not "getting any rest and then they diagnosed me with sleep apnea."

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i) (2017).  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id. § 3.317(e)(1).  The Southwest Asia theater of operations includes Kuwait.  Id. § 3.317(e)(2).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3)-(4), (6).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  These changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id. 

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  Id. 

Finally, service connection may be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is a Persian Gulf veteran because his DD Form 214 documents his service in Kuwait from July 2007 to May 2008.  His service treatment records from his first period of service are silent for complaints, diagnosis, or treatment for problems with fatigue.  As noted above, the Veteran advised VA in March 2011 that he sought medical evaluation and treatment only once during his service in Kuwait; he reported having a cold.

After separation from his second period of service, the Veteran established VA medical care in June 2008.  An August 2008 primary care note reflects his complaint of feeling very tired.  The impression included sleep difficulties and the physician ordered a sleep studies consultation.  During a September 2008 sleep study clinic pre-screen evaluation, the Veteran complained of waking at night with shortness of breath and loud snoring/snorting waking him from sleep.  His wife had also observed him struggling to breathe at night.  The Veteran described being sleepy all the time and never feeling rested.  He stated he falls asleep whenever he sits still.  The physician observed the Veteran "was having a hard time staying awake during this interview."  The physician issued a CPAP to the Veteran.  The diagnosis following a January 2009 sleep study was obstructive sleep apnea; unspecified hypersomnia with sleep apnea; obesity.

Subsequent VA treatment records dated to March 2016 are silent for complaints, diagnosis, or treatment for a disability manifested by chronic fatigue (other than sleep apnea), including chronic fatigue syndrome.

In connection with his service connection claim for sleep apnea, the Veteran was afforded a VA examination in May 2011.  He stated he could "go to sleep," but could not stay asleep.  Following a review of the claims file, including the January 2009 sleep study, and an examination, the examining physician concluded the Veteran had no undiagnosed illness and no diagnosed, medically-unexplained, chronic multi-symptoms illnesses.  The examiner elaborated, "Specifically, he does NOT meet the diagnostic criteria for chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome."  (Emphasis in original).  The examiner acknowledged the Veteran did report some of the signs and symptoms that may be manifestations of both undiagnosed illnesses and diagnosed, medically-unexplained, chronic multi-symptom illnesses including: "sleep disturbances: being able to go to sleep, but awakening through the night."  However, the examiner concluded the signs and symptoms associated with the Veteran's sleep disturbances had a "clear and specific etiology: severe obstructive sleep apnea." 

In November 2012, the Veteran presented for a VA Gulf War general medical examination.  He denied current symptoms of fatigue and sleep disturbances.  Following a review of the claims file and examination, the physician remarked that the Veteran had denied chronic fatigue on examination, but reported that when he does not use his CPAP machine for his sleep apnea, which was approximately three times per week, he felt sleepy during the daytime.  He also reported working at his bar ten hours per day, five to six days per week and doing yard work.  The examiner found there was "no evidence of chronic fatigue syndrome."

Having considered the medical and lay evidence of record, the Board finds that service connection is not warranted for an unspecified disorder manifested by fatigue.

Initially, the Board emphasizes that persistent daytime hypersomnolence, or fatigue, is a symptom specifically contemplated by the criteria used to rate sleep apnea syndromes.  38 C.F.R. § 4.97, Diagnostic Code 6847.  Moreover, the evaluation of the same disability under various diagnoses is to be avoided because such would result in pyramiding.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id. 

In this case, the Veteran is already service-connected for sleep apnea and his confirmed and/or reported symptom of fatigue, or daytime hypersomnolence, has been attributed by VA physicians and examiners to his sleep apnea.  Moreover, because his claimed symptom is contemplated in the rating criteria used to evaluate his service-connected sleep apnea, service connection for a separate disability manifested by this same symptom must be denied, including on a secondary basis.

To the extent the Veteran contends he has a distinct disability manifested by fatigue, the Board finds that the competent and persuasive medical evidence indicates that the Veteran has no such disability.  Considering the Veteran's statements and testimony to the contrary, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Here, because fatigue can be a symptom of numerous illnesses and diseases, the Board finds the Veteran is not competent to diagnose a disability manifested by fatigue.  However, the Board finds the Veteran is competent to describe the cause-and-effect relationship between not using his CPAP for sleep apnea and experiencing fatigue the next day.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Notably, and consistent with the conclusions of treating and evaluating VA physicians that the Veteran's fatigue is attributable to his sleep apnea, the Veteran himself has described his symptom of fatigue in the context of his obstructive sleep apnea, including the return of fatigue or sleepiness following a night without using his CPAP.

Turning to the medical opinion evidence, the Board finds the most persuasive evidence of record establishes that the Veteran does not have a current disability manifested by fatigue distinct from his obstructive sleep apnea, including any undiagnosed illness or any medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome.  In this regard, the Board finds the conclusions of the May 2011 and November 2012 VA examiners that the Veteran does not have a current disability manifested by fatigue other than obstructive sleep apnea to be of significant probative weight because each explained the reasons for her conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

In sum, where, as here, the preponderance of the evidence reflects that the Veteran does not have a current disability manifested by fatigue distinct from his service-connected sleep apnea, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for fatigue is denied.


REMAND

The Veteran contends that he has a current right shoulder disability secondary to service-connected left shoulder capsulitis and osteoarthritis.  In August 2017, he testified that his right shoulder disability began a year to a year-and-a-half after his left shoulder disability, which began in 2007 during his second period of active duty service.  He contends that as a result of impairment from his service-connected left shoulder disability, he relied more on his right shoulder, eventually developing right shoulder pain.

The Veteran was afforded a VA examination to evaluate his right shoulder disability in October 2012.  Unfortunately, although the examiner provided an opinion as to proximate cause, he did not provide an opinion as to whether the service-connected left shoulder disability aggravates the right shoulder disability.  Therefore, the appeal must be remanded to obtain a supplemental medical opinion.

Having reviewed the entire claims file, the Board notes that when the Veteran presented to establish VA primary care in June 2008, he disclosed a history of right shoulder surgery for torn ligaments.  VA nursing notes in February 2011 and August 2011 note reported pain in both shoulders during pain screening; however, corresponding primary care physician notes reflect complaints of only left shoulder pain.  The first documented complaint of right shoulder pain among the Veteran's VA treatment records occurred in April 2012.  At that time, he reported he had run out of pain medication for his left shoulder two weeks earlier and had been having some right shoulder joint pain at times when he used his right shoulder more.  Right shoulder x-ray examination in October 2012 revealed moderate osteoarthritis changes.  During a February 2014 VA orthopedic surgery consultation, the Veteran again reported having had a right rotator cuff repair in 2003.  

Based on the apparent discrepancy between the Veteran's testimony that his right shoulder symptoms began after his left shoulder disability and his statements to VA treatment providers disclosing prior right shoulder surgery in 2003, the AOJ should request any outstanding treatment records pertinent to the 2003 right shoulder surgery and the VA examiner should obtain a detailed medical history from the Veteran prior to providing the requested medical opinion.

To ensure the record before the Board is complete, the AOJ also should obtain ongoing treatment records dating since March 2016 from the Memphis VA Medical Center (VAMC), or other related clinics.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any private treatment records pertinent to a 2003 right shoulder rotator cuff repair surgery, or to provide appropriate authorization to allow VA to obtain those records on his behalf.

2.  Obtain ongoing treatment records from the Memphis VAMC and related clinics dating since March 2016.

3.  After completing the above development, schedule the Veteran for a VA shoulder examination.  The purpose of the examination is to obtain an accurate medical history regarding the Veteran's right shoulder disability and to obtain an addendum opinion as to whether his service-connected left shoulder disability aggravates his right shoulder disability.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  When obtaining a medical history from the Veteran, the examiner should also clarify whether the Veteran did, in fact, have a right shoulder rotator cuff repair surgery in 2003 as he reported to VA treatment providers.

All indicated tests and studies should be accomplished, the reports of such must be associated with the examination report, and clinical findings should be reported in detail.  Following a review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right shoulder disability was either (a) caused or (b) aggravated by service-connected left shoulder capsulitis and osteoarthritis.

A medical analysis and rationale are to be included with all opinions expressed.  The examiner is advised that the Veteran's service treatment records from his second period of active duty service (May 2007 to June 2008) are unavailable.  However, the Veteran contends that his right shoulder disability was caused or aggravated by his service-connected left shoulder disability.

4.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for a right shoulder disability with muscle aches and pain.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


